10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 1 of 37

certainly from Mr. Smith’s perspective.

You know, he was being assaulted without
provocation by Ms. Johnson and responded to her
with force sufficient to essentially he escalates
the violence no more, no less. I think that the
evidence, certainly the medical evidence that was
provided in terms of the makeup of her injuries,
the photographic injuries suggest that Mr. Smith
punched her no more than approximately four times.
The injuries that are depicted in the photographs
represents somebody who has been punched
approximately four times. It is inconsistent with
the description provided by Ms. Johnson. But the
only reason - and Mr. Smith isn’t charged with
assault and battery and normally I would request a
self-defense instruction. But where he’s charged
with essentially committing an act of violence I
think a self-defense instruction is necessary so
the jury can understand exactly why he had
physical contact.

THE COURT: Alright.

Ms. Belland.

MS. BELLAND: Thank you, Your Honor. The
Commonwealth is objecting to the instruction of

self-defense. As Ms. Jeruchim noted he was not

 
no jw F& W ND

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 2 of 37

charged with assault and battery, the
strangulation charge is no longer before the jury
for consideration.

THE COURT: I am not going to give a
self-defense instruction. I think the jury will
sort out who they believe. The question is who
was defending themselves against whom, and I am
not going to instruct the jury on that.

I note your objection for the record.

I will give an instruction - hold on one
second.

I will give an instruction on the
credibility of witnesses. And I’1l hear you on
the Bowden request.

MS. JERUCHIM: Your Honor, if I can just
pull up my requests for jury instruction. Your
Honor, under those circumstances there was
evidence at the time - the issue, the live issue
is why Mr. Smith allegedly did what he did. And
according to the Commonwealth’s evidence I believe
at the time that the detectives interviewed Ms.
Johnson at the outset there was evidence, or she
told the officers, detectives, that both she and
Mr. Smith had been consuming crack with a crack

pipe. There was only one crack pipe found in the

 
Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 3 of 37

hae’

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS. SUPERIOR COURT
ns CRIMINAL INDICTMENT secret:
NO. 2017-199 oe
©
ey COMMONWEALTH OF MASSACHUSETTS
VS.

~O
oS *
eS TIMOTHY SMITH

MEMORANDUM OF DECISION AND ORDER
ON DEFENDANT’S MOTION FOR A NEW TRIAL ©

 

Before the court is depsneaat Timothy Smith’s (“Smith”) Motion for New Tnial

arising from his April 13, 2018, conviction for kidnaping. Smith, proceeding pro se, seeks a

 

new trial on three grounds, that: he was denied effective representation at trial; the court
erred in refusing to instruct the jury on self-defense; and the court considered inaccurate and
improper information in imposing sentence. After a hearing and careful consideration of the
parties’ written submissions, Smith’s motion is DENIED for the reasons that follow.
Procedural Beelippommnl
Smith was indicted on March 22, 2017, by a Suffolk County Grand Jury, which
charged him with (1) rape in violation of G.L. c. 265 § 22(b), and as a habitual offender in

violation of G.L. c. 279 § 25; (2) kidnaping, in violation of G.L. c. 265 § 26; and (3)

strangulation or suffocation in violation of G.L. c. 256 §15D.

 

' Smith filed the instant

motion for new trial, pro se, and failed to submit transcripts of his trial to the court.
Counsel for the Commonwealth was trial counsel and this court presided over the trial. After careful review of the

Commonwealth's Memorandum, the court adopts its facts insofar they are consistent with the court’s memory of
particular facts not contained in the court file.

a

EXhibe 7 B

“ef
b

sae

Case 1:20-cv-11916 Document1-2 Filed 10/23/20 Page 4 of 37

On April 19, 2017, the court appointed Michael L. Tumposky, Esq. to represent

Smith; he withdrew on May 9, 2015, on which date Stanley D. Helinski, Esq. ‘was appointed

Cow gg yet

to represent Smith” Helinski represented him until August 3, 2017, whereupon he: withdrew. .

and Vivianne Jeruchim, Esq. was appointed. Smith was represented also during the pre-trial
proceedings for bail purposes by Derege Demissie, Esq. (appointed September 27, 2017) and
Jeanne Carol, Esq. (appointed October 2, 2017). Ata pre-trial hearing before this court
(Miller, J.) on November 13, 2017, Smith waived his right to counsel. In recognition of the
seriousness of the charges against Smith, and the perils of proceeding pro se, Judge Miller
appointed Vivianne Jeruchim, Esq., as stand-by counsel. Along with Ms. Jeruchim, Smith
represented himself at all pre-trial proceedings — both in court and in (voluminous) written

submissions.

‘ The Trial

On April 10, 2018, Smith’s jury trial commenced before this court (Brieger, J.).
Smith again insisted on proceeding pro se, despite a lengthy colloquy during which the court
advised Smith that such a decision might not be in his best interest in light of the nature of
the charges and the seriousness of the potential penalties. Smith was adamant that he wanted
to represent himself. This court appointed Ms. Jeruchim to serve as stand-by counsel, and
requested that she confer with Smith at the conclusion of each witness’s testimony to review
Smith’s tactical decisions and suggest any additional questions he may wish to pose. In fact,
Jeruchim and Smith conferred repeatedly throughout the trial. Smith conducted each witness
examination until mid-way through his cross-examination of his alleged vicura, “LJ,” -
whereupon he agreed to permit J eruchim to complete the questioning. Ms. J eruchim

conducted the remainder of the witness examinations.

2
ee ee

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 5 of 37

The victim in this matter, LJ, testified that she went to Smith’s apartment at 112
Amory Street in Roxbury in the evening of January 26, 2017. Her testimony was clear,

‘oid and credible. During an argiiment over a broken crack pipe, LI testified that Smith...
punched her repeatedly. At some point during the beating, LI testified that she lost
consciousness. When she regained consciousness, LI’s testimony was that she saw Smith
standing over her, naked, with a condom on his penis. Smith then pulled LJ’s head toward
his groin, forcing his penis into her mouth. LJ fought off Smith by stabbing him with his
glasses and with a small pair of grooming scissors. When LI attempted to escape from the
apartment, Smith held her back from the door with both hands around her waist, telling her
that she was not leaving, since she might call the police. Smith released his hold over her
only after she convinced him to allow her to use the bathroom. Once inside the bathroom, LJ
testified that she was afraid to go back into the apartment, so she opened the window and
jumped out to escape. Having fallen three floors, and despite having sustained a fractured
pelvis, LJ walked to a neighboring building to call the police.

During the trial, the jury viewed a video admitted into evidence from a private
surveillance camera of a nearby building that partially captured LI’s fall during her escape
from Smith’s apartment. The jury heard LJ’s recorded call to 911 seeking assistance because
she had to jump from a window because “a man tried to rape me.”

Nicole DeSouza lived in a neighboring building, and testified that in the early

morning hours of January 26, 2017, she heard a woman screaming for help and a man

shouting, “Sit down ‘and shut up!” MS. DeSouza testified that she called-91+ immediately:+----°

As she was on the phone with a 99 dispatcher, she looked out her window toward 112 Amory
Street and saw a woman falling from the third story window to the ground. Ms. DeSouza’s

3
Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 6 of 37

recorded call to 911 was admitted and played for the jury.
Smith took the stand and admitted that he punched LI at least four times, including
— om her head, face, and t twice i in the ribs ‘because she stabbed him With a sharp object. Smith
testified that he used a lot of force to hit LJ in the ribs. Smith also testified that he held LJ
down on the couch to restrain her, releasing her only to clean up his blood, which he did in
his bedroom. Smith testified that nothing prevented LJ from leaving through the front door
of his apartment.

Detective Darlene Lagoa of the Boston Police Department testified that a search
warrant was executed at Smith’s apartment, pursuant to which Detectives seized a bloody
condom from the top portion of the trash bag, broken glasses, and a pair of small grooming
scissors. Detectives also found blood on a couch in the living room. Kathryne Hall and
Rebecca Boissaye of the Boston Police Department Crime Lab testified about the forensic
exam of the condom. Ms. Boissaye testified that LJ and Smith were both included as
possible primary components to the mixture of two main DNA profiles detected on the
condom. In the late afternoon of April 13, 2018, the jury convicted Smith of kidnaping and
acquitted him of rape.” |

The sentencing hearing was scheduled for April 17, 2018. Smith resumed pro se
representation for the sentencing hearing, with Ms. Jeruchim in a stand-by capacity.

The Commonwealth filed a sentencing memorandum with the court and served Smith and his

stand-by counsel. Smith declined to file a sentencing memorandum, requesting instead the

Sm SRE AE EN, 8 ep ee Fan de

er ae ree oe -

opportunity to argue at the hearing. cree TRS Be eee

 

2The Commonwealth dismissed the strangulation charge because LJ’s testimony at trial was that Smith held her
down by the waist, not by placing his hands around her throat.

4
Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 7 of 37

At the sentencing hearing, Smith recommended for himself a sentence of two years to

two years and a day because he argued that his crime was committed in self-defense. Smith
“also argued that his acts did not prodiicé EJ "§ injuries, and that her injuries‘were not

significant. The Commonwealth recommended not less than eight years nor more than ten

years, based on Smith’s prior criminal record, the nature and circumstances of the crime, and

the sentencing guidelines. This court imposed a sentence of eight to ten years on the charge

of kidnaping, citing the nature and circumstances of the offense, Smith’s criminal record, and

the purposes of G.L. c. 279, section 25.

DISCUSSION

Smith first. claims that he is entitled to a new trial because he had ineffective
assistance of counsel at his trial. " Smith claims that, “[a]fter more than 10 months of fighting
with 3 successive lawyers about their inaction with respect to investigating my case ... J
became frustrated [and] I just wanted it over. ... All of the actions and/or inactions ...
FORCED me to decide that further delays would be useless and J had to represent mayself
even thought I knew I was ill prepared.”

A defendant has knowingly, intentionally and voluntarily waived his right to trial
counsel where it was voluntary, and it was “an informed and intentional relinquishment of a
known right. Commonwealth v. Anderson, 448 Mass. 548, 554 (2007)(in evaluating a
waiver, court should consider the totality of the circumstances giving rise to the waiver). A
court deciding where such a waiver was valid must consider the “totality of the

| circumstances under which it was made, indulging in every reasonable presumption against
it.” Id. Here, the pre-trial motion judge (Miller, J.) and the trial judge (Brieger, J >
conducted separate colloquies with Smith concerning his right to counsel and the potential

5
Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 8 of 37

|

consequences of proceeding without counsel. Before his trial, Smith insisted repeatedly that

he wanted to represent himself. During his trial, this court observed that Ms. Jeruchim

scrupulously followed the court’s admonition to confer with ‘Smith during the course of the |
witness examinations to determine whether there. were tactical decisions Smith could make,
or questions he should pose.

| In his memorandum in support of this motion, Smith simply suggests that he was
“forced” to proceed pro se because his lawyers were not performing adequately on his
behalf. No judge of this court made any such finding of ineffective assistance of counsel,
nor is there any credible evidence in the record supporting Smith’s late-in-the-day conclusion
to that effect. It appears that Smith’s claim of ineffective assistance now arises from
“buyer’s remorse” because the legal representation he insisted on (himself) was not as
effective as he had hoped.

In consideration of all the circumstances here, including a review of the pleadings
file, a review of the docket and having presided over Smith’s trial, the court concludes that
his waiver of his right to counsel was knowing, intentional and voluntary — and thus valid.

Smith’s second claim is that this court erred by refusing to instruct the jury on sélf-
defense. Smith claims that he struck the accuser “only after she stabbed me in the head
numerous times.” Def.’s Motion, p. 1. Smith was not charged with assault and battery,
where such an instruction might have been appropriate on the facts of this case. Instead, the
jury was considering charges of kidnaping and rape, neither of which give rise to a self-

- defense instruction. Commonwealth v. Clark, 20 Mass. App. Ct. 392, 397 (1985)\uio issue of
self-defense relating to the charge of rape or kidnaping).

Finally, Smith claims that the trial judge abused her discretion in imposing a sentence

6
Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 9 of 37

based upon consideration of inappropriate factors, specifically, “erroneous, inaccurate, and

misleading information as well as improperly considered uncharged and unindicted crimes.”

“~2 "THe -gétitence imposed in this~case-reflected-the-wature and seriousness of-L.J.’s injuries.

sustained as she escaped from Smith, all of which were put before the jury, as well as
Smith’s criminal record, the guidelines, as well as all the evidence admitted during the trial.
The sentence was a fair and reasonable exercise of discretion. No facts in Smith’s Motion

e

support his self-serving conclusion that he was unfairly sentenced.

For the foregoing reasons Defendant’s Motion for a New Trial is DENIED.

SO ORDERED.

 

 

Dated at Lowell, Massachusetts, this 19" day of February, 2019.

ete MTS
A
i

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 10 of 37 x,

| :
.
i : . i

a
i”

  

 

 

 

 

i
‘ ;
i
t
i
. i
Bree saeeh USE TSU cor. cory te =f a ER EER en RMI ATE Se ERS gel eer a St YEE BRET em
‘ . : we Te vt fe wet . a ee ae .t - we . . - Sag oe for? . “4 .
i
é
.
‘
~
|
|
i
|
|
ie
_ |
j
4
1
|
|
i
t
‘
i.
{ =
. we
{oo .
i
t
i
i
i

 
Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 11 of 37

 

 

 

 

Alf. VOLUME: I
PAGES: 1 to 27
2 “Bas EXHIBITS: See Index
3 COMMONWEALTH OF MASSACHUSETTS
4
5
SUFFOLK, ss. APPEALS COURT
6 DOCKET NO. 2019-P-0792
7 -
COMMONWEALTH OF MASSACHUSETTS
8
| V. oo ORAL ARGUMENT
g a
TIMOTHY SMITH wee
10
11
BEFORE: JUSTICE WILLIAM J. MEADE
12 JUSTICE JAMES R. MILKEY
JUSTICE DESMOND | —
13
14 [
-.|| . APPEARANCES:
15 “

Counsel for the Commonwealth: Lap
16 HOUSTON ARMSTRONG, ADA OS ss

 

17
Counsel for the Defendant:
18 JAMES P. McKENNA, ESQ.

 

 

19 -
20 04 February 2020
Boston, MA 02114
“21
22 "Rs :
Transcript produced by Approved Court Transcriber Reporter
23 Jill Kourafas
REPORTERS, INC.
24 617-786-7783
www. reportersinc.com a
25 EXhlatl G

 

 

 
10
11

12

14
15
16

‘47

18

20
21
22
23

24
25

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 12 of 37

WITNESS: DIRECT CROSS REDIRECT RECROSS

(No witnesses called.)

EXHI BIT $s

NOS. DESCRIPTION
(No exhibits marked. )

IDEN.

 
 

Case 1:20-cv-11916 Document1-2 Filed 10/23/20 Page 13 of 37

\ . ao
t

. 3
_

PROCEEDINGS

THE CLERK: Hear ye, hear ye, hear ye. All persons
having anything to do before the Honorable Justices of the
| Appeals Court now sitting in Boston, in and for the
Commonwealth, draw near, give your attendance and you shall be-~
heard. Now save the Commonwealth of Massachusetts. Please be
seated. \

JUSTICE MEADE: Good morning. Welcome to the Appeals
Court. My name is Justice Meade. To my right is -- is MiTKey>~ -[-
._ My notes say something else. Justice Milkey. To my left is —
Justice Desmond. He's more memorable than Milkey.

Most of you have been here before so you know what the
rules are. Each side gets 15 minutes ifsyou need to use all .of.
your time. We do not entertain rebuttal. We have read
everything. So my advice is get right to the point.

And with that, our first case is 2019-P-792, Commonwealth
versus Smith. | Pe”

Mr. McKenna. |

MR. McKENNA: Good morning. Way it please the Court.

It's difficult to imagine how self-defense could apply in’
a case where a defendant grabs a child off the sidewalk. It.
really doesn't seem so it would have any application at ali to

abduction and kidnapping, but that's not what we have here.

Here we have a restraint kidnapping. Here we have a situation

~~

 
Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 14 of 37

a’

‘ 4

where the defendant wakes up to being stabbed in the head. And
that restrained reasonably the stabber. And that then forms a |

basis for the kidnapping charge, the conviction against him.

JUSTICE MEADE: That's not what the Commonwealth says,

though. I mean, they say the kidnapping restraint doesn't

occur until after that. oN
N\ :
MR. McKENNA: The Commonwealth relies upon a lot of ,

evidence that doesn't apply to the analysis before the Court. “~
They talk about how he, the defendant, my client, Mr. Smith,

told the victim that she could not leave. They say that she

oe

was -- that he forced her in the bathroom and kept her in there

until ‘she climbed out: the window. None of that is before the

_e
~ ~—

Court.
JUSTICE DESMOND: Was there evidence that she attempted _
to leave the apartment and he restrained her and grabbed her.

from the waist and wouldn't Tet her out the door?

TT eet

MR. McKENNA: Yes, your Honor. ie

JUSTICE DESMOND: So the Commonwealth says that's where

the kidnap took place. ~~ -.

MR. McKENNA: And in the light most favorable to the
defense, if you look at where the -- if you look at all the —
evidence under the standard, a very low burden as to whether _
self-defense is to be considered is given to the jury. The

account of my client, no matter how incredible it may seem to

be believed, says that didn't happen.

 

 
11
12
13
14

15
16
17
18
19
20
21

22
23
24
25

had ever been applied to a kidnap case? . _

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20--Rage 15 of 37 '

JUSTICE DESMOND: Do you have any case where self-defense
MR. McKENNA: No, your Honor. Except the Clark case and
that's tangential. What it does -- we have cases and three of
\ ;
them apply well to this point in our brief.~~The -- we've got

the Ortega case, the Franchino and Iacoviello, all three

 

involved disputed sets of facts. — oo

_ JUSTICE MEADE: Did they all involve assaults that

~
Seen

self-defense was used?
MR. McKENNA: Yes, your Honor.

JUSTICE MEADE: I'd understand your argument if Mr. Smith

ose

was charged with assaulting the victim on the couch, but he was

not. aa

MR. McKENNA: He was not. The same principles would

-apply. In each of those cases, there was a dispute as to the

facts, and -- a great dispute as to what happened.
The Commonwealth in its argument suggests that the most
inculpatory facts against my client.,—including, as your Honor

mentioned, the evidence that he restrained her at her waist and

wouldn't let her leave. If you -- the Commonwealth says if you. |

viewed that evidence in the light most favorable to my client,

you shouldn't. You should disregard that evidence. wee.
JUSTICE MEADE: I think Judge Desmond was getting to

this, too. We do have to look at the evidence in the light

most favorable to the defendant and whether--he's entitled to

~

 
Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 16 of 37

~ 6
the instruction. But can the -- does that. mean we have to --
the defendant can discount anything else that happened in the
case if they don't testify to it?

MR. McKENNA: Yes, your Honor.

JUSTICE MEADE: I want some authority for that. oy

   

MR. McKENNA: That's the Franchino, the Iacoviello and ~ |

™

the Ortega cases where they have widely divergent of the facts.

JUSTICE MEADE: Well, if they had -- if they had a -
dispute as over what happened’when he was asleep on the couch,
then I understand, but I don’t think you get to the defendant
gets to say the operative conduct didn't occur because it's not
part of his testimony. We have to credit his version of the . I
events, but can he just deny that the operative conduct oO
occurred? Doe | cae

MR. McKENNA: Yes. And he did. Yousaid he didn't grab
her by the waist, so that doesn't count. His account then --
given the exceptional circumstances of the standard here, the
standards what wins it for Mr. Smith because it's a -- as the on |
Court has described, it's a very low burden, it's just as to,
‘Whether this instruction should be given. And when you decide
that, you look at the evidence in light most favorable to him ~

and you discount what's not.

And the caselaw is wonderful from my client's
perspective. It says that no matter how incredible a testimony

N

would be, his account should be accepted, and his account is he

 
Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 17 of 37

a 7
doesn't even know she's in the bathroom. He never threatens

her in there. He's just stabbed in the head and goes to the

bedroom subsequently after holding her down. That's the

account that would justify the self-defense instruction. It's’ ,

—_—_—

not a sufficiency argument.

At one point the Commonwealth refers to the evidence as_
a
being sufficient to justify the conviction. That's not what

we're talking about here, It's just whether there was enough

to get the instruction to the jurys— That' sit.

kidnap someone in self-defense. And I found no case here other ~

—

than Clark anywhere in the country. And, you know what? My
clerk looked too and she's better at this than me. 7
MR. McKENNA: And, your Honor, both you and your clerk -- ;:

JUSTICE MEADE: © Because I think it's a. legal non

‘ . roe

sequitur.

MR. McKENNA: And, your Honor, just respectfully that
“¢
beth you and your clerk are far better at researching than Tam

and I couldn't find anything either. I don't think there is

” .

anything on this -- “
JUSTICE MEADE: Does that not indicate something?

MR. McKENNA: It does. Because kidnapping ordinarily is

something like abduction. And you can't possibly have

kidnapping of -- self-defense applied to an abduction case. A.

child dropped off at the side of the road, there's no

 

JUSTICE MEADE: I'm stuck with the idea that one could aT

 
 

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 18 of 37

vf

*

er,

self-defense element at all. ae
JUSTICE MEADE: I could understand kidnapping under
duress even, but, I mean, could you sexually assault someone in.
self-defense?
MR. McKENNA: I can't imagine -- /
JUSTICE MEADE: You want to put this in affirmative acts
of confinement which seems incompatible with the defendant has
to use all means reasonable to get away. He-could've just let >
her leave.
_ MR. McKENNA: She's stabbing him in the head. And his~
testimony is -- the version of events before the Court --
JUSTICE MEADE: Well, let's assumé that we do get to

consider the defendants’ .-- excuse me -- the Commonwealth's --

the victim's testimony that he held her by the waist and told

_———

Looe,
her she wasn't going anywhere in more colorful terms, why isn't

that -- which happened after the stabbing on the couch, how is ,

that self-defense? .
MR. McKENNA: It wouldn't be. But that-s not his version

of events. His version of events is he leaves from the couch

and goes -- he's bleeding badly. He goes to the bedroom and

tries to stop the blood.

a

JUSTICE MEADE: I think if he testified about what
happened vis-a-vis restraining her that he says “I did not hold
her around the waist, I actually held the door open for her,"

now, then we have to credit his version of events. But if.-he-

 
 

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 19 of 37

9

———
t

has no memory or testimony on that subject, we have to ignore
the.Commonwealth's evidence? —

MR. McKENNA: If it's different than his version, with

a” _,
- --

respect to -- . —

JUSTICE MEADE: But he has no version.

MR. McKENNA: He says he was on the couch and he then he.
goes to the bedroom. This is like the Franchino case where
there was substantial evidence that in a domestic assault
matter , his version -- Mr. Franchino’s version was not
necessarily true. It doesn't matter. Jin Franchino they said
the self-defense instruction should have been given despite the

fact that the Commonwealth had plenty of evidence saying that

it wasn't actually the case. Here, the same thing would apply

 

—

to the extent that we don't get into credibility at all.
There's no balancing. The caselaw talks about how there is no
balancing in this regard.

It's just is there enough to justify on any view of the
evidence, a very low -- as the Court has said, a very low
threshold, any view of the evidence to justify the self-defense
instruction? And given his account where he says "I held her

down so she'd stop stabbing me.” That's enough.

— The reliance upon the inculpatory evidence like saying — —

"I'm not going to let you leave the apartment" --
JUSTICE MEADE: What if the -- what if, though, the

Commonwealth hasn't alleged that's the kidnapping?

\

 
 

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 20 of 37

- a

\

10

~

MR, McKENNA: Then that's all there is in terms of the
self-defense instruction, though. I ‘does. -= it -- that
evidence would justify self-defense based on that the jury
could've found that was the kidnapping because his version --

JUSTICE MEADE: It was never alleged to_be the kidnapping
regardless of whose version it was. The Commonwealth puts on a
casé and they say "It's not letting her leave the apartment.”
It's got nothing to do with the couch.

MR. McKENNA: Then the self-defense instruction would. _. |
then apply. Your Honor's point is very well taken because --
the legal non sequitur point is a great one because it doesn't
seem as though self-defense would.apply -to._kidnapping at all.
But this is that unusual .

~

JUSTICE MEADE: Not here or anywhere. aan

\

ordinary form of kidnapping. It's usually abduction or
concealment or something along those lines. That's not here.
This is that --
JUSTICE MEADE: Well, he conééals her in the apartment.

~MR. McKENNA: But he's restraining her. That's the key.
Restraining her so he won't be stabbed. And this comes across
at length. There's a lot of test iniony in that regard from
cross-examination in our brief about how he's trying not to be

stabbed again.

It brings up the question of what should someone do in
: —

7
”

 
40

11

12
13
14
15
16

47
18
19
20
21
22

23

24\I

25

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 21 of 37

~

11

f

that circumstance. Should -- what is -- what would the law

require him to do based upon his version of events which is the
only thing really before the Court if that’ regard. What should
he have done? He's being stabbed. He's really restraining her
which would then be literally self-defense. Apart from any
legal definition, that is the self-defense. He's stopping

himself from being stabbed in the head by something he doesn't |

~
~

know what he's being stabbed with at the time, doesn't know 7 > -

it's scissors till later. ooo
——

And I keep mentioning the three cases concerning the wide

divergence of the evidence because in each of those, the courts

1

found any version is sufficient to support self-defense. It

doesn't have to be the one which would be supported by the
/

preponderance of the evidence or anything to. that effect. It's

just is there any version at all, even if there's not a

credible one that would support the instruction? This is just

| gbout the instruction. It's not sufficiency of the evidence

for conviction.

So that's where we are. It's just a question of if you
don't look at the most inculpatory-evidence in the light most
favorable to the defendant, you look at the evidence in light _
most -- in a way which -- is there any way to look at the
evidence that would support an instruction? That's it.

JUSTICE MEADE: What if it's not available as a matter of

law? _

 
 

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 22 of 37

a

12.

MR. McKENNA: That goes back to the-question of what
should he have done. He's being stabbed in the head. What

‘ exactly --

JUSTICE MEADE: I don't have -- I don't have an issue
with him trying to prevent the victim from stabbing him
further. That's understandable. But it --~but he's not
charged with assaulting her on the couch.

Leo ——

MR. McKENNA: He's not, and if he were, we wouldn't be
here because the self-defense instruction would have been
given.

fo \

JUSTICE MEADE: Right. " -

MR. McKENNA: In terms of him stopping himself from being

stabbed --

JUSTICE MEADE: He can fend her off and then let her
leave, but instead, he heid her by the waist and told her she
wasn't going anywhere. ,

MR. McKENNA: According to the Commonwealth's evidence,

not according to his. His evidence~is he_just holds her on the

couch and then goes to the bedroom. And he doesn't Know she -

had gone to the bathroom at all. He hears.a door slam. He
thinks she's left. He's not keeping her from leaving based on
‘his version of the events.

Is it credible? That's not before the Court because

it's -- as the Court has said, it’s even incredible versions of

mee

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 23 of 37

— 13

. events are sufficient to warrant the instruction.

JUSTICE MEADE: And what do you say about Clark?
MR. McKENNA: Clark involves a discussion of the ~-
particular facts in Clark, and thiey decide that they

instruction wouldn't apply to kidnapping there. And from that

perspective, the discussion of the facts would suggest that it

would theoretically possibly apply if there were different

facts. It's a different standard at that point, but it's --
this case actually presents this Court with a chance to make

new law in this regard as to restraint kidnapping, not

sn

abduction kidnapping. It's not a question of saying there's
self-defense always applies to kidnapping. No. Can't it apply

in the rare situation where there’ s a version of events

eT

indicating that the defendant to stop himself from being
stabbed, restrains them?

Your Honor's point from a couple minutes back is well

ny

taken. He was entitled to do something to stop that. And he

acted reasonably. He acted literally in self-defense at that

point which is why there should have been an instruction. .. ~..

Uniess there's any further, questions --

JUSTICE MEADE: Thank you.

MR. McKENNA: -- submit, thank you.

JUSTICE MEADE: Mr. Armstrong. —-
MR. ARMSTRONG: Good morning, your Honors. May it please

the Court, Houston Armstrong on behalf of the Commonwealth.

~

 
 

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 24 of 37

oe

14

~~

This Court should affirm the defendant's -- the denial of to

the defendant's motion for a’new trial and his conviction of

~“

kidnapping. _.

~~
~

Specifically important to this is the defendant was

charged with rape, kidnapping and strangulation. The

' strangulation was directed out at the close of the

Commonwealth's case after the defendant's motion for a required
finding of not guilty because the victim testified that the
defendant grabbed her around the waist and not around the

throat. So that crime was directed out after the close of the
Commonwealth's case. Se ee

As the case progressed, _the defendant's testimony
differed greatly from the victim's testimony, and that the
defendant's testimony does not explain or warrant any
instruction in self-defense.

JUSTICE MILKEY: If there had been no evidence that he
had grabbed her around the waist or otherwise refused to let
her leave, could the _- or if the jury heard that evidence and ~~
didn't believe it, could the jury have convicted him of
kidnapping based on his lying on her on the couch and holding
her wrists to prevent her from stabbing him further? 4--

MR. ARMSTRONG: So in believing the defendant's version

\
of events --

JUSTICE MILKEY: And not crediting the grabbing around

the waist or otherwise refusing her to leave, so the key

 

Freee mere at
 

Case 1:20-cv-11916 Document 1-2 Filed 16/23/20 Page 25 of 37

15

evidence that the jury credits is that he restrained her on the
couch by lying on top of her and holding her wrists, could that
support a kidnapping conviction?

MR. ARMSTRONG: Certainly, because any restraint ona
‘person's liberty is sufficient to support a conviction of
kidnapping. But, again --

JUSTICE MILKEY: How do we know that the jury didn’t go -
there? I was just looking atthe closing and the Commonwealth
didn't say “Okay. We're not basing kidnapping of this
restraint, he didn't let her leave the apartment.” ~

MR. ARMSTRONG: Well, I-think,—importantly, in the
Commonwea] th's closing they argued that it was the entire
confinement within the defendant's apartment. So the
Commonwealth didn't isolate one incidence for -- in your
hypothetical, the restraining her on-the sofa, it was the
entirety of the grabbing her, throwing her to the sofa, telling
her in colorful terms that she was not going to leave and calT ~
the police. OO a ne

"JUSTICE MILKEY: But the jury didn't have to credit all
of their evidence you're saying in order to convict him of
kidnapping.

MR. ARMSTRONG: Correct. But just as they didn't have to
credit the defendant's versions of events to convict him of

kidnapping.

There was sufficient evidence based on the totality of

~~

 
10
11
42
13
14
15
16
47
18
19
20
21
22
23
24

25

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 26 of 37

4
Lo _. 16

the evidence that was presented of the defendant's --

JUSTICE MILKEY: But he's not arguing sufficiency.

MR. ARMSTRONG: No, I understand that, but we're looking
at what the defendant's conduct was that rose to the charge of
kidnapping.

JUSTICE MILKEY: And I “think I just heard you say two
minutes ago that if the only evidence of kidnapping was his
restraining her on the couch that would support a kidnapping

—

conviction.

_—,

—

MR. ARMSTRONG: It could, certainly. But --
JUSTICE MILKEY: So if that's true, why wouldn't he be
entitled to a self-defense’ instruction based on that?

MR. ARMSTRONG: Because as Justice Meade pointed out, I

~

~

find it hard to create a scenario where you're kidnapping
someone in self-defense.

Just because the evidence is sufficient to show that he
kidnapped her doesn't mean he's entitled to a self-defense
instruction.

And I think, importantly, we're looking again at the
conduct -- the defendant's conduct in its entirety of confining
her within the apartment. And the Commonwealth didn't isolate
one -- the one instance on a sofa where he restrained her
because that would eliminate ‘the entire_view of the evidence of.
what the Commonwealth put on.

JUSTICE MEADE: If he had restrained her for the police, _

av
ee

 
10
11
12
43
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:20-cv-11916 Document 1-2 Filed 16/23/20 Page 27 of 37

\ \

1h.

Moe

say, he overpowers his [inaudible @ 13:27:49] and he holds her

tee ee

™. ~— eer
until the police arrive --
MR. ARMSTRONG: Sure. _
JUSTICE DESMOND: -- would he get a self-defense

instruction? ena

MR. ARMSTRONG: So that's interesting hypothetical
because I think in that situation, he would not be charged with ~~
anything if the victim -- if the person attacked him first.

JUSTICE DESMOND: Well, that's what he's saying.

MR. ARMSTRONG: Right. But his version does not credit —~|~ -

or his version completely ‘gnores the alleged kidnapping, the

conduct in which he was charged with kidnapping. .He's not

\

saying "I kidnapped her." The defendant is saying "I was
protecting myself against an unprovoked attack." That doesn't
-- that doesn't say that the kidnapping-didn't happen, it says

none of these crimes that I was charged with happened, there's

a completely different version of events. 4

fw
.

And we're looking at the defendant's conduct which gives
rise to the charges that he's,on trial for, specifically, the
rape and the kidnapping.

JUSTICE MEADE: Mr. McKenna tells us that we can't
consider anything that the defendant doesn't testify to as far .
as the instruction being warranted, that the evidence in the
light most favorable to the defendant discounts things that he

doesn't even testify about.

a.

 

iv
10
“41
12
13
14
15
16
17
18
19
20

21

22]

23
24
25

Case 1:20-cv-11916 Document 1-2 Filed 1023/20 Page 28 of 37

18

_——__

MR. ARMSTRONG: I don't believe the-defendant is entitled
to define his conduct which results in the charges which was
kind of the back-and-forth that you and my brother had about
the defendant ignoring the facts that-give rise to the charges.

So, he can't stand up and say, yeu know, Version B

happens, but the Commonwealth is charging him with Version A. OY

Again, this isn't -- this is his version of events in

which he committed no crimes, not the rave, not the kidnapping |

and strangulation had been directed out.

But I think it's telling that there are no cases within
this Commonwealth or anywhere else that the Commonwealth was
able to find that support a self-defense instruction for
kidnapping.

And I think the Clark case~is~iTustrated with that point
that you have two different version of events, one being the
Commonwealth's version, the victim's story that she was picked
up on a ride home, the defendant then drove her to an isolated
area and then raped her, tied her up and then was going to
potentially stab her and then she was able to escape.

And then_you have the defendant's version that, "No, that
wasn't what happened. It was a consensual encounter where the
victim was the aggressor. That is very similar to here where
we have the victim -- the victim's version of events and the
defendant completely ignoring those events in his testimony.

~

Just as in Clark, the self-defense wasn't applicable to those

 
10
11
12
13
14
15
16
‘17
18
19
20
21
22
23
24

25

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 29 of 37 e

—.

19

facts of kidnapping just as here self-defense is not available

to the facts of kidnapping in this case.

If the Court has no further questions...

JUSTICE MEADE: Seeing none, thank you. Thank you both.

woe ol

MR. ARMSTRONE: Thank you.

(End of digital recording.) OO .
a
— —

 
Case 1:20-cv-11916 Document 1-2 Filed 10/23/20—Page 30 of 37

 

The Commonwealth of Massachusetts
OFFICE OF COURT MANAGEMENT, Transcription Services

DIO ASSESSMENT FORM

 

—_—
—

 

 

For court transcribers: Complete this assessment form for each volume of transcript
produced, and include it at the back of every original and copy transcript with the certificate

 

page, word index, and CD PDF transcript.
ff

 

 

 

 

 

TODAY'S DATE: _7/21/2020 TRANSCRIBER NAME: Jill Kourafas
CASE NAME:__CWv Smith DOCKET NUMBER:__2019-P-0792
RECORDING DATE:__2/4/2020 TRANSCRIPT VOLUME: OF
EMAILY J
(circle one) TYPE: D TAPE QUALITY: EXCELLENT GOOD” FAIR POOR

gi
(circle all that apply) ISSUES (include time stamp):

background noise time stamp:

 

low audio

 

low audio at sidebar

 

 

 

 

 

 

 

 

 

 

 

simultaneous speech ua
speaking away of microphone
other:__ time stamp:
COMMENTS:
— _—

 

 
10
11
12
13
44
15
16
17
18
19
20
21
22
23
24

25

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 31 of 37 a,
f

CERTIFICATE-

_

I, Jill Kourafas, an Approved Court Transcriber, do hereby
certify that the foregoing is a true and accurate transcript
from the audio recording provided to me by the Suffolk County
Appeals Court in the above-entitled matter. .

I, Jill Kourafas, further certify that the foregoing is in
compliance with the Administrative Office of the Trial Court
Directive on Transcript Format.

I, Jill Kourafas, further certify that I neither am counsel

‘for, related to, nor employed_by any. ef the parties to the - ~}

action in which this hearing was taken, and further that I am
not financially nor otherwise interested in the outcome of
the action.

f

Go 11 Kourdfas

Approved Court Transcriber ~

—_—_——~- a —_—

Date: ~ 7/12/2020

Business Address: 49 Bay Street, Quincy, MA 02171
oo

-

Business Telephone: 617-786-7783

Email Address: mail@reportersinc.com

 
poem se TEE

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 32 of 37

Summary decisions issued by the Appeals Court pursuant to its rule 1:28, as

amended by 73 Mass. App. Ct. 1001 (2009), are primarily directed to the parties and,
therefore, may not fully address the facts of the case or the panel's decisional
rationale. Moreover, such decisions are not circulated to the entire court and,
therefore, represent only the views of the panel that decided the case. A summary
decision pursuant to rule 1:28 issued after February 25, 2008, may be cited for its
persuasive value but, because of the limitations noted above, not as binding precedent .
“See Chacé“¥:° Gurran, 71 Mass.“App. “Cf%5258,° 260 nid TZOUSPITN ee St erro a Pho

COMMONWEALTH OF MASSACHUSETTS
APPEALS COURT
19-P-792
COMMONWEALTH
vs.

TIMOTHY SMITH.

MEMORANDUM. AND ORDER PURSUANT TO RULE 1:28

 

After a jury trial, the defendant was convicted’ of SL
kidnapping in vtelation of G. L. c. 265, § 26.1 On appeal, he
claims the judge erred in refusing the defendant's request that
the jury be instructed on self-defense, and that the judge
abused her discretion by denying his motion for new trial which
raised the same issue.? We affirm.

A defendant is entitied to an instruction on the use of
nondeadly force in self-defense "if the evidence, viewed in the
light most favorable to the defendant without regard to

credibility, supports a reasonable doubt that (1) the defendant

 

1 The ‘defendant's motion for a-required finding of not guilty was

allowed relative to an indictment which charged him with = - -f-:e77 cae7— H/F
strangulation, and the defendant was acquitted on an indictment

which charged him with rape..- .

2 The defendant's motion for new trial also raised other issues,
but they have not been pressed on appeal.

CK 7 2”
-=1:. the: defendant.offered. the victim.a cide -home.in his.van,. Id. at 2...

2 Da

Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 33 of 37

had reasonable concern for his personal safety; (2) he used all
personable means to-avobd«physicalt:eemkats.and (3) ‘the.degres. wn
of force used was reasonable in the circumstances, with
proportionality being the touchstone for assessing
reasonableness. '" Commonwealth v. King, 460 Mass. 80, 83
(2011), quoting Commonwealth v. Franchino, 61 Mass. ‘App. Ct.
367, 369 (2004). See Commonwealth v. Harrington, 379 Mass. 446,
450 (1980). If, however, the evidence was insufficient to allow
a reasonable doubt to be raised, no self-defense instruction
would be necessary. See Commonwealth v..Maguire, 375 Mass. 768,
772 (1978).
As a starting point, the defendant can cite no case, and we
are aware of none (in or outside the Commonwealth), in which a
court has held that a defendant could kidnap a victim in self-
defense. In fact, in Commonwealth v. Clark, 20 Mass. App. Ct.
392, 397 (1985); we held that "[t]here could be no issue of
self-defense relating to the charge of rape or kidnapping."
Even if we assume this was not a blanket statement of law, the
defendant's claim in that case is similar to the defendant's

claim here. In Clark, the Commonwealth's evidence showed that

' 393. Instead Of taking her fiome; the défendant tied, beat, and
raped the victim before she managed to escape. Id. at 393-394.

According to the defendant, there was no sexual encounter, and

tts

gOS

~
eto Mites er

Case 1:20-cv-11916 Documént 1-2 Filed 10/23/20 Page 34 of 37

the incident ended when the victim threatened him with a knife

_ and. he, fought off her attack. before pushing her ‘out of the van.

Its
2 tea eh ste KT lay Wt Ee, te * eer yhe geet.

Id. at 396. In the end, we held that even under the defendant's

version, his assault on the victim did not have Wadditional
significance," because it did not raise an issue of self-defense
to the charge of rape or kidnapping. Id. at 397.

Here, the Commonwealth did not allege or argue that the
kidnapping occurred on the couch, but more broadly that the
defendant would not’ let the victim leave his apartment after the
sexual assault. The defendant's claim is that he should have
received the self-defense instruction because his action of
restraining the victim on the sofa was done to protect himself
from the victim's unprovoked attacks and that he was only trying
to hold her until she stopped stabbing him. Tf the defendant
had been charged with assault and battery stemming from the
couch incident, he would have been entitled to a self-defense
instruction. See Commonwealth v.. Graham, 62 Mass. App. Ct. 642,
651 (2004) ('gel£-defense is reasonably invoked at a criminal
trial only if there was a threat of harm to the person
protected"). But he was not so charged.

or wEpacfact »:-the:-kidnapping..charge did-not .stem from TAS ee. gp tee etna SA

“nomentar¥ téstraint of the victim on his sofa, but Enstead; was” -

the result of the defendant grabbing the victim's waist when she

tried to run out of his apartment, telling her, "Bitch, you're
Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 35 of 37

_,
\

\n
s

“

not leaving here," and forcing the victim to escape out of his

retemmeres iu third-filoor-bathroom windowr=Imotherwordsysewemsin the Llight:esse-se. -

most favorable to the defendant, his claim of self-defense'was
untethered to the conduct that constituted the kidnapping. As
in Clark, his assault on the vietim did not have "additional
Significance" ‘on the kidnapping charge. See Clark, 20 Mass..—
App. Ct. at 397. That is, the evidence did not raise a
reasonable doubt as to whether the defendant had a reasonable
concern for his personal safety (aside from the momentary fight
on the couch) which bore any relation to the acts that amounted
to the kidnapping. Accordingly, no view of the evidence would
“have entitled the defendant to a self-defense instruction in
relation to the kidnapping charge. Id. For the same reasons,
the judge did not abuse her discretion by denying the motion for
new trial.

Judgment affirmed.

Order denying motion for new
trial affirmed.
N

By the Court (Meade, Milkey &

Desmond, JJ.#),

oxeph SO Sheaten

ae Mee eae ET Tee Ot a SESS.) Otte Me Sty. ches te ee Blt Clerk.- ete on sat sare ee "aca

sey

a Daas teehee? eves So ie a ete eee chee

“Entered: March,10, 2020.

 

3 The panelists are listed in order of seniority.
£

ot

DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

, ad Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 36 of 37

able to prove kidnapping or rape.

THE COURT: I will renew my denial. I
believe there is sufficient evidence to get to the
jury on this.

Alright, I think it would be wise to
have a brief charge conference and then go right
into closing arguments, alright?

MS. JERUCHIM: Are we going to bring the
jury back upstairs?

THE COURT: I am not going to have a
charge conference in front of the jury.

MS. JERUCHIM: Okay, I just wanted to
make sure. Thank you.

SIDEBAR CONFERENCE CONCLUDED

THE COURT: Alright, ladies and
gentlemen, I need to have a brief what they call a
charge conference which is a brief review of the
jury charge, and I need to have that before
counsel can start their closing argument so that
they know exactly what my legal charge will be. I
cannot have the charge in front of you so I am
going to ask you to be excused to the jury room
and we will reconvene in approximately 15 minutes.

COURT OFFICER: Jurors, leave your

Cxhibi7 A

 
Case 1:20-cv-11916 Document 1-2 Filed 10/23/20 Page 37 of 37

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

4-15
notepads and please follow me.
(Jurors are taken from the
courtroom at 9:25 a.m.)

THE COURT: I have jury instructions from
both the Commonwealth and the defendant. Let me
turn first to the requests for jury instructions
from ‘the defendant.

MS. JERUCHIM: Your Honor, I didn’t
receive the Commonwealth’s instructions last night
by email.

MS. BELLAND: I apologize, I forwarded
them this morning. But I could just let Ms.
Johnson know what I am requesting.

THE COURT: Alright, when we get to that
we will, she’ll tell us what she’s requesting.

With respect to the defendant’s
requests, rape and kidnapping I will give the
standard MCLE instructions on those two
substantive offenses.

I’ll hear you on the request for a self-
defense instruction.

MS. JERUCHIM: Your Honor, normally I
wouldn’t request a self-defense instruction under
the circumstances, but I think we’ve met the

threshold under the circumstances, at least

 

~)
